I




         OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                AUSTIN




    Honorsbls  W. J.    Aloxmd4r
    County Attorney
    Burl44on county
    C4ldw411, Toqr

    Door Mr. u4u4a4rr




           Tour~r404it
    oon41arroa..
              woquota




                                             for  the mom off104
                                            rat10 @mart;    aaa du,
                                            t4a aamty   Olork la
          krtlole 16, V. 2. C. S., FrOVid48      that    each
ofriou in this state, whether alsotod or apFOintiC shall,
pefora enterIn upon the dutlss  of .C,ls offloe,      take  and
subscribe the ooth pranorlbed by Article 16, Ssotlrln 1, of
the ConstItutIon of this Atate; and Ii ha ahall be required
by 14~ to give UI offlolel bond, e~ld oath ah411 be illed
with emi4 bond.

           34113 Ssotlon 1, Article 16, of tha Constitution or
Texas , protld40 th4 fora of oath or afflrrmrtlon to b4 uoad.

          ;~rtlolo 1937, V. k. c. s., provia  that s40h oounty
olerk rhsll, befora sntarlng upon the dutlaa of his 0~104 ;:Ire
bond, sto.

           Attic14 5998, V. IA. C. S., prm1d44 that th4 orrIo
bond of 44oh offloor ohall bo exeoot4d by him u.Ith two OT more
(-006 an4 4urrici4nt 4uretIee or 4 solvent auratg aanpany 4u-
thorlzad to do buslnsse In this 6toto.

          Art1014 26, v. A. c. s., (3) providoa that all oaths,
afrIdevlt.4 or affIrm4tlano may bo admlnlotsr4d aad 4 eortlrloato
0r the r40t giton, Ii without tha United t3tat44, bororo   44
notary publlo, Or any alnlstu.   004~d44iOn4r   Or Oh4Tg4 a'8rraireB
of the Unltsd Stot.44, rao1dsnt In an4 loorodltod to thr oountry
wham the 4rrid4vit may bo token,   or any   oonrul gsnrtal, 4Onaul,
vloo-oonsul, oommuolal ag4nt,.rlo4-oO6.m4rolal ogant, doputt
c0n4ul, or oonclular agent of the Unltod Statoa, r44Idsnt in such
aountry.

           Artlolo 6602, V. A. C. B., provld44 for the ~klng of
M   aoknorl4Qm4nt  0r proor or sn inotrtv44nt or writing r0r rooord
bsrors  oortoln oirlol414, and would haw no appllostloll to ths
taklne or on orrlaid    04th.

          U4 444 no lagel'raason *by Nr. Toupal, ii 4140tsd~tO
the orrio  or oounty    olsrk, 00uia not exoouto hi4 orrloial bona
whii4 on dlit4ry    44r~io4  in 4 r0r4lgn ooantry, 4nd 4140 tak4 end
subeorlbo ths 04th presorlbod by th4 Conotitutlon befOr     44 Pereon
outhorlrod by lala Artlolo 26 to adndnistsr 4anm.                  :

            Tru4tlng thI4 rully 4mwor4     your qu64tIon4, w4 or4       :

                                         Your4 ~4ry truly




            " .:‘:ms                 Robert L. LattlmOfei. Jr.
 :iL:rt                                                             .COYMIl7~